Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 10-11, 13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7-12, and 17 of U.S. Patent No. 9,784,881. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4, 7-12, and 17 of ‘881 teach all the limitations found in 1-2, 10-11, 13, 15-20 of the instant application.

Claim Objections
Claim 2 is objected to because of the following informalities:  improper wording. The term “the each of the magnetically permeable structures” should be amended to “each magnetic permeable structure of the pair of magnetic permeable structures” (or the like).   Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  improper wording. The term “each of the magnetically permeable structures” should be amended to “each magnetic permeable structure of the pair of magnetic permeable structures” (or the like).   Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  improper wording. The term “the each of the magnetically permeable structures” should be amended to “each magnetic permeable structure of the pair of magnetic permeable structures” (or the like).   Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  improper wording. The term “each of the permanent magnets” should be amended to “each permanent magnet of the pair of permanent” (or the like).   Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  improper wording. The term “the each of the pair of magnetically permeable structures” should be amended to “each magnetic permeable structure of the pair of magnetic permeable structures” (or the like).   Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  improper wording. The term “each of the permanent magnets” should be amended to “each permanent magnet of the arrangement of permanent magnets” (or the like).   Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  improper wording. The term “one of the magnetically permeable structures” should be amended to “one of the magnetically permeable structures of the arrangement of magnetic permeable structures” (or the like).   Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  improper wording. The term “the tool” should be amended to “the NMR logging tool” (or the like).   Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  improper wording. The term “a magnetic field formed by the magnet assembly” should be amended to “the magnetic field produced by the magnet assembly” (or the like).   Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  improper wording. The term “the magnetic assembly” should be amended to “the magnet assembly” (or the like).   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the claim discloses “wherein the each of the permanent magnets”. However, it is unclear if “each of the permanent magnets” includes the “pair of permanent magnets” and/or the “additional pair of permanent magnets”. Therefore, the claim is indefinite.

The term “substantially” in claim 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it not clear what constitutes “substantially perpendicular to a magnetic field”.
Claims 19-20 are rejected for depending on claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-11, 13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jachmann (WO 2016/140783).

Regarding claim 1, Jachmann teaches a nuclear magnetic resonance (NMR) tool, comprising: 
a magnet assembly that extends along and is symmetric about an axis, wherein the magnet assembly comprises: 
a pair of permanent magnets equidistant along the axis from a center of reflection on the axis [See Fig. 20, end piece magnets 520-530. The central and end piece magnets are permanent magnets, ¶0116. See also rest of reference.]; and 
a pair of magnetically permeable structures equidistant along the axis from the center of reflection on the axis [Fig. 20, see the pair magnetic permeable materials 1210. See also another pair of magnetically permeable structures 1550. See also rest of reference.].

Regarding claim 2, Jachmann further teaches wherein the each of the magnetically permeable structures is disposed axially outward of the pair of permanent magnets [Fig. 20, wherein magnetic permeable structures 1550 are axially located outward of end piece magnets 520-530. See also rest of reference.].

Regarding claim 9, Jachmann further teaches wherein each of the pair of permanent magnets has a first common radial width [Fig. 20, see end piece magnets 520-530 have a common radial width. See also rest of reference.] and each of the pair of magnetically permeable structures has a second common radial width that is different from the first common radial width [Fig. 20, see magnetic permeable structures 1210 and 1550 have a common radial widths that is different from radial with of the end piece magnets 520-530. See also rest of reference.].

Regarding claim 10, Jachmann further teaches further comprising: 
an antenna assembly [¶0095, wherein copper 1570 is between the antenna and the magnetic permeable material. Therefore, copper 1570 discloses where antenna area placed in Fig. 20. See also rest of reference and figures which disclose the antenna.]; and 
an additional magnetically permeable structure that axially separates the antenna assembly from the magnet assembly, wherein the additional magnetically permeable structure has a permeability that is different from a permeability of the pair of magnetically permeable structures [¶0095, wherein copper 1570 can be considered the additional magnetic permeable structure because copper have a relative magnetic permeability of 1 and is different from the disclosed “magnetic permeable material”. See also Fig. 20 and rest of reference.].

Regarding claim 11, Jachmann further teaches wherein the each of the magnetically permeable structures is disposed axially inward of the pair of permanent magnets [Fig. 20, wherein magnetic permeable structures 1210 are axially located inward of end piece magnets 520-530. See also rest of reference.].

Regarding claim 13, Jachmann teaches a magnet assembly for a downhole nuclear magnetic resonance (NMR) logging tool, the magnet assembly comprising: 
an arrangement of permanent magnets [See Fig. 20, end piece magnets 520-530. The central and end piece magnets are permanent magnets, ¶0116. See also rest of reference.]; and
 an arrangement of magnetically permeable structures interleaved with the arrangement of permanent magnets [Fig. 20, see the pair magnetic permeable materials 1210. See also another pair of magnetically permeable structures 1550. See also rest of reference.], wherein the arrangement of magnetically permeable structures corrects a direction of a magnetic field of the arrangement of permanent magnets [¶0081 and ¶0138, wherein the magnetic permeable structures help shape the magnetic field. See also rest of reference.].

Regarding claim 15, Jachmann further teaches wherein each of the magnetically permeable structures in the arrangement of magnetically permeable structures is a cylindrical structure 22WO 2019/132989PCT/US2017/069036 having an inner diameter and an outer diameter [Fig. 20, wherein the magnets and magnetic permeable material are referenced in the same way and are disclosed as cylindrical, See Fig. 5 and ¶0080. See also rest of reference.], and wherein the outer diameter of at least one of the magnetically permeable structures is different from the outer diameter of at least one other of the magnetically permeable structures [¶0095, wherein copper 1570 can be considered the additional magnetic permeable structure because copper have a relative magnetic permeability of 1 and is different from the disclosed “magnetic permeable material”. Copper 1570 has a different outer diameter than the other magnetic permeable materials 1210/1550. See also rest of reference.].

Regarding claim 16, Jachmann further teaches wherein the tool comprises a longitudinal axis, wherein the magnet assembly has a magnetization direction that is perpendicular to and radially separated from the longitudinal axis [¶0038-0039. See also Fig. 2-3 and 20 and rest of reference.], and wherein the arrangement of permanent magnets and the arrangement of magnetically permeable structures each comprise a first portion on a first side of a support structure and a second portion on a second side of the support structure [See Fig. 20, wherein there are permanent magnets and magnetic permeable structures on both the top side and the bottom side of the support. See also rest of reference.].

Regarding claim 17, Jachmann teaches a drill string assembly comprising a downhole Nuclear Magnetic Resonance (NMR) tool for wellbore logging in a subterranean formation, the downhole NMR tool comprising: 
a magnet assembly having a longitudinal axis and configured to produce a magnetic field in a volume in the subterranean formation [Fig. 20 and ¶0039. See also rest of reference.], the magnet assembly comprising: 
a first group of permanent magnets interleaved with a first group of magnetically permeable structures [Fig. 20, wherein central magnet piece 510 and end piece manet 520 are interleaved with magnetic permeable structures 1210 and 1550 along the top of the center of reflection. See also rest of reference.]; and 
a second group of permanent magnets interleaved with a second group of magnetically permeable structures such that the second group of permanent magnets and the second group of magnetically permeable structures are arranged as a reflection of the first group of permanent magnets and the first group of magnetically permeable structures about a center of reflection on the longitudinal axis [Fig. 20, wherein central magnet piece 510 and end piece manet 530 are interleaved with magnetic permeable structures 1210 and 1550 along the bottom of the center of reflection. See also rest of reference.].

Regarding claim 18, Jachmann further teaches wherein the downhole NMR tool further comprises: an antenna configured to: generate a magnetic field that is substantially perpendicular to a magnetic field formed by the magnet assembly in a zone of interest external to the downhole NMR tool in the subterranean formation [¶0038-0039 and ¶0066-0067, wherein the antenna are transversal dipole antennas, and at least one antenna will be orthogonal to the longitudinal magnetic field. See also rest of reference.], to excite an NMR signal in the zone of interest [¶0038-0039, ¶0066-0067, ¶0072-0076. See also rest of reference.]; and receive the excited NMR signal from the zone of interest [¶0038-0039, ¶0066-0067, ¶0072-0076. See also rest of reference.].

Regarding claim 19, Jachmann further teaches further comprising a drill bit [¶0042], wherein the magnetic assembly has an overall magnetization in a direction that is parallel to the longitudinal axis [¶0048, ¶0063, ¶0068, ¶0117. See also rest of reference.].

Regarding claim 20, Jachmann further teaches a well system comprising: 
the drill sting assembly and the drill bit of claim 19 [¶0042. See also rest of reference.]; 
a drilling rig that supports the drill string assembly [¶0042. See also rest of reference.]; and 
a computing subsystem configured to process NMR signals generated in the zone of interest in response to the magnetic field of the magnet assembly and the magnetic field generated by the antenna [¶0044. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Jachmann, in view of Sezginer (US 5,705,927).

Regarding claim 3, Jachmann teaches the limitations of claim 2, which this claim depends from.
Jachmann further teaches further comprising an additional pair of magnets [Fig. 20, see shim magnets 1560. See also rest of reference.], axially outward of the pair of permanent magnets and the pair of magnetically permeable structures [Fig. 20, see shim magnets 1560. See also rest of reference.], wherein each magnetically permeable structure of the pair of magnetically permeable structures is axially interposed between one of the pair of permanent magnets and one of the pair of additional magnets [Fig. 20 ,wherein magnetic permeable members 1550 are between end piece magnets 520/530 and shim magnets 1560. See also rest of reference.].
However, Jachmann is silent in teaching wherein the additional magnets are permanent magnets. 
Sezginer, which is also in the field of NMR, teaches wherein the additional (shim) magnets are permanent magnets [Fig. 4, permanent magnet shims 33; See abstract and description that teaches shimming magnets are permanent magnets. See also rest of reference.].  
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jachmann and Sezginer because both Jachmann and Sezginer are in the field of NMR logging tools and both references teach using permanent magnets. Further, it would have been obvious to try using permanent shimming magnets disclosed in Sezginer as the shimming magnets disclosed by Jachmann because the same result of shimmed magnet fields will be produced and both are known in the art [Sezginer - Fig. 4, permanent magnet shims 33; See abstract and description that teaches shimming magnets are permanent magnets. See also rest of reference.].

Regarding claim 7, Jachmann and Sezginer teach the limitations of claim 3, which this claim depends from.
Jachmann further teaches wherein each of the pair of permanent magnets has a first common radial width and each of the pair of additional magnets has a second common radial width that is the same from the first common radial width [Fig. 20, wherein end piece magnets 520/530  have the same radial width as the shim magnets 1560. See also rest of reference.]. Jachmann further teaches permanent magnets has a first common radial width and the additional magnets has a second common radial width that is different from the first common radial width [Fig. 20, see shim magnets 1660” that have different radial widths than end piece magnets 520-530. See also rest of reference.].
However, Sezginer is silent in teaching wherein the additional magnets are permanent magnets.
 Sezginer, which is also in the field of NMR, teaches wherein the additional (shim) magnets are permanent magnets [Fig. 4, permanent magnet shims 33; See abstract and description that teaches shimming magnets are permanent magnets. See also rest of reference.]. Sezginer further teaches permanent magnets has a first common radial width and the additional permanent magnets has a second common radial width that is different from the first common radial width [Fig. 4, wherein shim permanent magnets 33 have different radial width than permanent magnet 22. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jachmann and Sezginer because both Jachmann and Sezginer are in the field of NMR logging tools and both references teach using permanent magnets. Further, it would have been obvious to try using permanent shimming magnets disclosed in Sezginer as the shimming magnets disclosed by Jachmann because the same result of shimmed magnet fields will be produced and both are known in the art [Sezginer - Fig. 4, permanent magnet shims 33; See abstract and description that teaches shimming magnets are permanent magnets. See also rest of reference.]. Further, Jachmann also teaches first and second shim magnets can be differently sized [Jachmann - ¶0114 and shim magnets 1660”] and that it would have been obvious to try using the shim magnets 1660” as the shim magnets 1560 because both perform the task of shimming and because Jachmann teaches different sized shim magnets can be used to enable different depths of investigation [Jachmann - ¶0114 and shim magnets 1660”].

Regarding claim 8, Jachmann and Sezginer teach the limitations of claim 3, which this claim depends from.
Jachmann further teaches wherein each of the pair of permanent magnets has a first common axial width and each of the pair of additional magnets has a second common axial width that is different from the first common axial width [Fig. 20, wherein end piece magnets 520/530  have different axial widths as the shim magnets 1560. See also rest of reference.].
However, Jachmann is silent in teaching wherein the additional magnets are permanent magnets. 
Sezginer, which is also in the field of NMR, teaches wherein the additional (shim) magnets are permanent magnets [Fig. 4, permanent magnet shims 33; See abstract and description that teaches shimming magnets are permanent magnets. See also rest of reference.].  
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jachmann and Sezginer because both Jachmann and Sezginer are in the field of NMR logging tools and both references teach using permanent magnets. Further, it would have been obvious to try using permanent shimming magnets disclosed in Sezginer as the shimming magnets disclosed by Jachmann because the same result of shimmed magnet fields will be produced and both are known in the art [Sezginer - Fig. 4, permanent magnet shims 33; See abstract and description that teaches shimming magnets are permanent magnets. See also rest of reference.].

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Jachmann, in view of previously cited Sezginer, in view of Prammer (US 2005/0030021).

Regarding claim 4, Jachmann and Sezginer teach the limitations of claim 3, which this claim depends from.
However, Jachmann and Sezginer are silent in teaching wherein each of the pair of permanent magnets is formed in contact with one of the pair of magnetically permeable structures.
Prammer, which is also in the field of NMR, teaches wherein each of the pair of permanent magnets [Fig. 2, permanent magnets 210-220. See also rest of reference.] is formed in contact with one of the pair of magnetically permeable structures [Fig. 2, see pole pieces 230, which are formed from high permeability material, ¶0051. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jachmann and Sezginer with the teachings of Prammer because Jachmann teaches that the magnetic permeable material is used to shape the magnetic field of permanent magnets and Prammer also teaches that the pole pieces are made with magnetic permeable material and used to shape the magnetic field. Therefore, it is known to provide magnetic permeable material in direct contact with the permanent magnets to shape magnetic fields generated by permanent magnets [Prammer – Fig. 2 and ¶0051]. 

Regarding claim 5, Jachmann, Sezginer, and Prammer teach the limitations of claim 4, which this claim depends from.
Jachmann further teaches further comprising a gap between each of the pair of magnetically permeable structures and one of the pair of additional magnets [Fig. 20, wherein there is a gap between the magnetic permeable material 1550 and shim magnets 1560. See also rest of reference.].
However, Jachmann is silent in teaching wherein the additional magnets are permanent magnets. 
Sezginer, which is also in the field of NMR, teaches wherein the additional (shim) magnets are permanent magnets [Fig. 4, permanent magnet shims 33; See abstract and description that teaches shimming magnets are permanent magnets. See also rest of reference.].  
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jachmann and Sezginer because both Jachmann and Sezginer are in the field of NMR logging tools and both references teach using permanent magnets. Further, it would have been obvious to try using permanent shimming magnets disclosed in Sezginer as the shimming magnets disclosed by Jachmann because the same result of shimmed magnet fields will be produced and both are known in the art [Sezginer - Fig. 4, permanent magnet shims 33; See abstract and description that teaches shimming magnets are permanent magnets. See also rest of reference.].

Regarding claim 6, Jachmann and Sezginer teach the limitations of claim 3, which this claim depends from.
Jachmann and Sezginer are silent in teaching wherein the each of the permanent magnets and each of the magnetically permeable structures has a common axial width and a common radial width.
Prammer further teaches wherein the each of the permanent magnets and each of the magnetically permeable structures has a similar axial width and a common radial width [See Fig. 2, wherein the radial width of pole pieces 230 are the same as permanent magnets 210/220 and similar axial widths.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jachmann and Sezginer with the teachings of Prammer because Jachmann teaches that the magnetic permeable material is used to shape the magnetic field of permanent magnets and Prammer also teaches that the pole pieces are made with magnetic permeable material and used to shape the magnetic field. Therefore, it is known to provide magnetic permeable material in direct contact with the permanent magnets to shape magnetic fields generated by permanent magnets [Prammer – Fig. 2 and ¶0051]. 
Jachmann, Sezginer, and Prammer are still silent in teaching each of the permanent magnets and each of the magnetically permeable structures has a common axial width.
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try dimensioning each of the permanent magnets and each of the magnetically permeable structures to have a common axial width because Jachmann teaches that the size of the permanent magnets can be adjusted [Jachmann - ¶0098] and the size of magnetic permeable materials can be adjusted [Jachmann - ¶0114] to enable different depths of investigating. Therefore, it would have been obvious to try dimensioning the magnetic permeable material axial width so that each of the permanent magnets and each of the magnetically permeable structures to have a common axial width so that a specific depth of investigation can be measured by the tool. For instance, Jachmann and Prammer both teach a similar axial width of the magnetic permeable structures and the permanent magnets [Jachmann - Fig. 12-13, magnetic permeable material 550 and magnets 520/530. Prammer - Fig. 2, wherein the radial width of pole pieces 230 are the same as permanent magnets 210/220 and similar axial widths.]. Therefore, only a slight change of dimensioning would be needed. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Jachmann, in view of Blanz (US 2009/0121711).

Regarding claim 12, Jachmann teaches the limitations of claim 1, which this claim depends from.
Jachmann further teaches wherein the each of the pair of magnetically permeable structures has a relative permeability of greater than 10 and a saturation level above one Tesla [¶0088, wherein Ferrotron 559H is used for the magnetic permeable material. The known properties include permeability greater than 10 and a saturation level (Bs) of 1.2 T (See Ferrotron 559H spec sheet attached to this action). See also rest of reference.].
However, Jachmann is silent in teaching wherein each of the permanent magnets comprises Sm2Co17.
Blanz, which is also in the field of NMR, teaches wherein each of the permanent magnets comprises Sm2Co17 [¶0029, wherein magnet 5 includes Sm2Co17. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jachmann with the teachings of Blanz because both prior art are in the field on NMR logging tools and because both Jachmann and Blanz teach using magnets to generate magnetic fields. Blanz teaches it is known for the magnet to include Sm2Co17 [Blanz - ¶0029]and will be able to similarly provide a magnetic field as the magnets disclosed in Jachmann.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Jachmann, in view of previously cited Prammer.

Regarding claim 14, Jachmann teaches the limitations of claim 13, which this claim depends from.
Jachmann is silent in teaching wherein each of the permanent magnets has at least one surface that is in contact with one of the magnetically permeable structures.
Prammer, which is also in the field of NMR, teaches wherein each of the permanent magnets has at least one surface that is in contact with one of the magnetically permeable structures [Fig. 2, wherein the magnets 210/220 are in direct contact with pole pieces 230, that have high permeability ¶0051. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Jachmann with the teachings of Prammer because Jachmann teaches that the magnetic permeable material is used to shape the magnetic field of permanent magnets and Prammer also teaches that the pole pieces are made with magnetic permeable material and used to shape the magnetic field. Therefore, it is known to provide magnetic permeable material in direct contact with the permanent magnets to shape magnetic fields generated by permanent magnets [Prammer – Fig. 2 and ¶0051]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferrotron 559H spec sheet provided by Fluxtrol, which shows the properties of Ferrotron 559H used in Jachmann reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896